Exhibit 10.1

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

as amended and restated effective February 18, 2009



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I INTRODUCTION

   1

ARTICLE II DEFINITIONS

   1

2.1

  

“Adjusted Net Earnings”

   1

2.2

  

“Average Invested Capital”

   1

2.3

  

“Beneficiary”

   1

2.4

  

“Board”

   1

2.5

  

“Change in Control”

   1

2.6

  

“Change in Control Acceleration Event”

   3

2.7

  

“Code”

   3

2.8

  

“Company”

   3

2.9

  

“Compensation”

   3

2.10

  

“Committee”

   3

2.11

  

“Deferral Account”

   3

2.12

  

“Deferral Agreement”

   3

2.13

  

“Effective Date”

   3

2.14

  

“Eligible Employee”

   3

2.15

  

“Employee”

   4

2.16

  

“General Industry Group”

   4

2.17

  

“Invested Capital”

   4

2.18

  

“Performance Award”

   4

2.19

  

“Performance Period”

   4

2.20

  

“Plan”

   4

2.21

  

“Restricted Stock Performance Award”

   4

2.22

  

“Return on Average Invested Capital”

   4

2.23

  

“Separation from Service”

   5

2.24

  

“Steel Peer Group”

   5

2.25

  

“Subsidiary”

   5

2.26

  

“Target Performance Award”

   5

ARTICLE III ADMINISTRATION

   5

ARTICLE IV PERFORMANCE AWARDS

   6

4.1

  

Performance Awards.

   6

4.2

  

Performance Award Payments.

   7

4.3

  

Deferrals of Restricted Stock Performance Awards.

   8

 

i



--------------------------------------------------------------------------------

ARTICLE V CHANGE IN CONTROL

   10

5.1

  

Termination of Plan and Performance Periods.

   10

5.2

  

Determination of Performance Awards.

   10

5.3

  

Payment of Performance Awards.

   10

5.4

  

Vesting.

   11

5.5

  

Payment of Deferral Accounts.

   11

ARTICLE VI MISCELLANEOUS

   11

6.1

  

Amendment or Termination.

   11

6.2

  

Assignability.

   11

6.3

  

Source of Benefits.

   12

6.4

  

No Promise of Continued Employment.

   12

6.5

  

Applicable Law.

   12

6.6

  

Code Section 409A.

   12

 

ii



--------------------------------------------------------------------------------

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

as amended and restated effective February 18, 2009

ARTICLE I

INTRODUCTION

Nucor Corporation hereby amends and restates in its entirety the Nucor
Corporation Senior Officers Long-Term Incentive Plan to read as set forth
herein. The purpose of the Plan is to provide incentive compensation to senior
officers based on Nucor Corporation’s long-term performance relative to that of
its principal competitors in the steel industry and of other industrial
companies, consistent with the “performance based compensation” requirements of
Section 162(m) of the Code.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have meanings set forth
below unless the context clearly indicates otherwise:

2.1 “Adjusted Net Earnings” for a Performance Period means the consolidated net
earnings reported by the Company for the Performance Period in accordance with
generally accepted accounting principles, before reported extraordinary items,
but after charges or credits for taxes measured by income and Performance Awards
under this Plan and performance awards under the Nucor Corporation Senior
Officers Annual Incentive Plan.

2.2 “Average Invested Capital” for a Performance Period means the average of the
Invested Capital of the Company as of the last day of the immediately preceding
Performance Period and the last day of each fiscal quarter in the Performance
Period.

2.3 “Beneficiary” means the person or persons designated by an Eligible Employee
who are to receive any amounts payable under the Plan following the death of the
Eligible Employee.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means and includes the occurrence of any one of the
following events:

(a) individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy



--------------------------------------------------------------------------------

statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest (as described in Rule 14a-11 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(as such term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be an Incumbent Director;

(b) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (b) shall not be a Change in Control if it is the result of any
of the following acquisitions: (i) an acquisition directly by or from the
Company or any Subsidiary; (ii) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary,
(iii) an acquisition by an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in Section 2.5(c)); or

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (i) more than
fifty percent (50%) of the total voting power of (x) the corporation resulting
from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”), is represented by the Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (ii) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of twenty-five
percent (25%) or more of the outstanding Company Voting Securities) is the
beneficial owner, directly or indirectly, of twenty-five percent (25%) or more
of the total

 

2



--------------------------------------------------------------------------------

voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (iii) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the foregoing criteria, a
“Non-Qualifying Transaction”).

2.6 “Change in Control Acceleration Event” means a Change in Control that also
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
under Section 409A of the Code.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Company” means Nucor Corporation, a Delaware corporation.

2.9 “Compensation” for a Performance Period means the annual base salary rate
payable to an Eligible Employee as of the beginning of a Performance Period,
before reduction pursuant to any plan or agreement between the Eligible Employee
and the Company or a Subsidiary whereby compensation is deferred, including,
without limitation, a plan whereby compensation is deferred in accordance with
Code Section 401(k) or reduced in accordance with Code Section 125. Compensation
shall not include any other form of compensation, whether taxable or
non-taxable, including, but not limited to, annual or long-term incentive
compensation, commissions, gains from the exercise or vesting of stock options,
restricted stock or other equity-based awards or any other forms of additional
compensation.

2.10 “Committee” means all members of the Compensation and Executive Development
Committee of the Board who are “outside directors” of the Company within the
meaning of Section 162(m)(4)(C)(i) of the Code.

2.11 “Deferral Account” means the individual bookkeeping account maintained by
the Company for an Eligible Employee to record the deferral of the Eligible
Employee’s Restricted Stock Performance Award.

2.12 “Deferral Agreement” means the agreement or agreements entered into by an
Eligible Employee which provide for the deferral of the Eligible Employee’s
Restricted Stock Performance Award for a Performance Period.

2.13 “Effective Date” of this amended and restated Plan means February 18, 2009.

2.14 “Eligible Employee” means an Employee who is designated as the Chairman or
a Vice Chairman of the Board or the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the President, an Executive Vice President
or a Vice President of the Company and any other Employee who is a senior
officer of the Company or a Subsidiary and designated by the Committee as an
Eligible Employee.

 

3



--------------------------------------------------------------------------------

2.15 “Employee” means any person who is employed by the Company, including any
such person who also serves as a member of the Board.

2.16 “General Industry Group” for a Performance Period means a group of not less
than ten (10) companies designated by the Committee not later than ninety
(90) days after the beginning of the Performance Period which are engaged in
capital intensive industries and classified in either the Materials Sector or
the Industrials Sector of the Global Industry Classification Standard.

2.17 “Invested Capital” means the sum of (a) long-term debt (comprising bonds,
debentures and promissory notes having a maturity at the time of execution of
more than one (1) year), (b) issued capital stock, (c) additional paid-in
capital and (d) earnings retained in the business and reserves created by
appropriations therefrom, minus the cost of treasury stock, all as shown in the
Company’s consolidated balance sheet.

2.18 “Performance Award” means the incentive compensation awarded and payable to
an Eligible Employee pursuant to Section 4.1 for a Performance Period.

2.19 “Performance Period” means:

(a) the one (1) fiscal year period commencing on the January 1 coinciding with
or immediately preceding the date an Eligible Employee commences participation
in the Plan and ending on the immediately succeeding December 31;

(b) the two (2) fiscal year period commencing on the January 1 coinciding with
or immediately preceding the date an Eligible Employee commences participation
in the Plan and ending on December 31 of the immediately succeeding fiscal year;
and

(c) each period of three (3) consecutive fiscal years of the Company commencing
on the January 1 coinciding with or immediately preceding the date an Eligible
Employee commences participation in the Plan and on each January 1 thereafter.

2.20 “Plan” means the Nucor Corporation Senior Officers Long-Term Incentive
Plan, as set forth herein and as amended from time to time.

2.21 “Restricted Stock Performance Award” is defined in Section 4.2.

2.22 “Return on Average Invested Capital” for a Performance Period means an
amount, expressed as a percentage, determined by dividing (a) the Company’s
Adjusted Net Earnings for the Performance Period by (b) the Company’s Average
Invested Capital for the Performance Period.

 

4



--------------------------------------------------------------------------------

2.23 “Separation from Service” means the termination of an Eligible Employee’s
employment with the Company and its Subsidiaries, provided such termination also
constitutes a separation from service under Section 409A of the Code.

2.24 “Steel Peer Group” for a Performance Period means a group of not less than
five (5) steel industry competitors designated by the Committee not later than
ninety (90) days after the beginning of the Performance Period.

2.25 “Subsidiary” means any corporation (other than the Company), limited
liability company, or other business organization in an unbroken chain of
entities beginning with the Company in which each of such entities other than
the last one in the unbroken chain owns stock, units, or other interests
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock, units, or other interests in one of the other entities in that
chain.

2.26 “Target Performance Award” for an Eligible Employee for a Performance
Period means that number of shares of the Company’s common stock determined by
dividing (a) eighty-five percent (85%) of the Eligible Employee’s Compensation
for the Performance Period by (b) the closing price at which shares of the
Company’s common stock are sold regular way on the New York Stock Exchange on
the last trading day immediately preceding the beginning of the Performance
Period. The Target Performance Award shall not be rounded up or down to a whole
number of shares.

Notwithstanding the foregoing, in the event an Eligible Employee commences
participation in the Plan effective as of any day other than January 1 or if the
employment of an Eligible Employee is terminated during a Performance Period on
or after the Eligible Employee attains age fifty-five (55) or due to the
Eligible Employee’s death or disability, then in either of such events, the
Eligible Employee’s Target Performance Award shall be adjusted by multiplying
such Target Performance Award by a fraction, the numerator of which is the
number of complete calendar months during the Performance Period that the
Eligible Employee was employed by the Company and participating in the Plan, and
the denominator of which is the total number of calendar months in the
Performance Period.

ARTICLE III

ADMINISTRATION

This Plan shall be administered by the Committee. The Committee shall have all
of the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan. The decision of the Committee upon
all matters within its scope of authority shall be final and conclusive on all
persons.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

PERFORMANCE AWARDS

 

4.1 Performance Awards.

(a) Maximum Performance Awards. The maximum Performance Award that may be made
to an Eligible Employee with respect to any Performance Period shall be two
(2) times the Eligible Employee’s Target Performance Award for the Performance
Period. All Performance Awards under the Plan shall be based on the Company’s
relative Return on Average Invested Capital in accordance with Section 4.1(b).

(b) Awards Based on Relative Return on Average Invested Capital.

(i) Steel Peer Group. Fifty percent (50%) of the maximum Performance Award for a
Performance Period (i.e., 100% of the number of shares of the Company’s common
stock comprising the Eligible Employee’s Target Performance Award for the
Performance Period) shall be available for award based on the Company’s Return
on Average Invested Capital for the Performance Period relative to the return on
average invested capital of each company in the Steel Peer Group for the
Performance Period. Not later than ninety (90) days after the beginning of each
Performance Period, the Committee shall designate, in writing, the amounts of
the Performance Awards that will be made to each Eligible Employee, expressed as
a percentage of the number of shares comprising the Eligible Employee’s Target
Performance Award for the Performance Period, for levels of Return on Average
Invested Capital for the Performance Period when ranked against the return on
average invested capital of the members of the Steel Peer Group for the
Performance Period.

(ii) General Industry Group. The remaining fifty percent (50%) of the maximum
Performance Award for a Performance Period (i.e., 100% of the number of shares
of the Company’s common stock comprising the Eligible Employee’s Target
Performance Award for the Performance Period) shall be available for award based
on the Company’s Return on Average Invested Capital for the Performance Period
relative to the return on average invested capital of each company in the
General Industry Group for the Performance Period. Not later than ninety
(90) days after the beginning of each Performance Period, the Committee shall
designate, in writing, the amounts of the Performance Awards that will be made
to each Eligible Employee, expressed as a percentage of the number of shares
comprising the Eligible Employee’s Target Performance Award for the Performance
Period, for levels of Return on Average Invested Capital for the Performance
Period when ranked against the return on average invested capital of the members
of the General Industry Group for the Performance Period.

The Committee’s designation of the amount of the Performance Award for the
Company’s rankings against the Steel Peer Group and the General Industry Group
shall provide

 

6



--------------------------------------------------------------------------------

approximately equal progression in the amount of the award from the minimum to
the maximum amount that may be awarded under Sections 4.1(b)(i) and (ii). The
Company’s Steel Peer Group and General Industry Group rankings shall be based on
the most recent available financial information for the members of the Steel
Peer Group and General Industry Group.

(c) Reduction or Forfeiture of Performance Awards. Notwithstanding the foregoing
provisions of this Section 4.1:

(i) if the Company has no reported net earnings for a Performance Period that
ends prior to a Change in Control, no Performance Awards will be made with
respect to the Performance Period;

(ii) the Committee in its sole and exclusive discretion may reduce (including a
reduction to zero) the amount of the Performance Awards otherwise payable to
Eligible Employees under the Plan for a Performance Period that ends prior to a
Change in Control, provided the same percentage reduction is made to all of the
Performance Awards otherwise payable for the Performance Period; and

(iii) if the employment of an Eligible Employee is terminated during a
Performance Period prior to the Eligible Employee’s attainment of age fifty-five
(55) for any reason other than the Eligible Employee’s death or disability, the
Eligible Employee shall not receive any Performance Award under the Plan for the
Performance Period.

 

4.2 Performance Award Payments.

An Eligible Employee’s Performance Award shall be paid by the Company to the
Eligible Employee within thirty (30) days after the later of (i) the completion
of the independent audit of the Company’s financial statements for the
Performance Period or (ii) the date the Committee certifies in writing the
amount of Performance Awards payable under Section 4.1. In no event, however,
shall payment of a Performance Award be made later than two and one-half
(2 1/2) months after the end of the Performance Period for the Performance
Award. The value of fifty percent (50%) of the shares comprising an Eligible
Employee’s Performance Award for a Performance Period, determined by multiplying
the number of such shares by the closing price at which shares of the Company’s
common stock are sold regular way on the New York Stock Exchange on the last
trading day of the Performance Period, shall be paid to the Eligible Employee in
cash, less applicable payroll and withholding taxes. The remaining fifty percent
(50%) of the shares comprising the Eligible Employee’s Performance Award shall
be rounded down to the next lower whole number of shares. Such whole number of
shares shall constitute the Eligible Employee’s “Restricted Stock Performance
Award” and shall be delivered to the Eligible Employee, unless the Eligible
Employee makes an election in accordance with Section 4.3 to defer payment of
the Restricted Stock Performance Award. The Restricted Stock Performance Award
shares shall become vested in the Eligible Employee upon the Eligible Employee’s
attainment of age fifty-five (55) while employed by the Company or a Subsidiary,
in the event the Eligible Employee dies or becomes disabled while employed by
the Company or a Subsidiary or, if earlier, in installments based on the
Eligible Employee’s continued employment with the Company or a Subsidiary
through each of the following vesting dates:

 

7



--------------------------------------------------------------------------------

Vesting Date

   Vested Portion of Restricted
Stock Performance Award  

1st anniversary of payment date

   33 1/3 %

2nd anniversary of payment date

   66 2/3 %

3rd anniversary of payment date

   100 %

In the event an Eligible Employee’s employment with the Company and its
Subsidiaries terminates for any reason, the Eligible Employee shall, for no
consideration, forfeit to the Company coincident with such termination all
shares in the Restricted Stock Performance Award that have not become vested in
the Eligible Employee.

 

4.3 Deferrals of Restricted Stock Performance Awards.

(a) Deferral Agreement. Each Eligible Employee may elect, by entering into a
Deferral Agreement with the Company, to defer payment of all (and not less than
all) of the Restricted Stock Performance Award otherwise payable to the Eligible
Employee for a Performance Period. To be effective to defer the payment of a
Restricted Stock Performance Award, an Eligible Employee must complete and
return a Deferral Agreement to the Company in accordance with procedures
established by the Committee for such purpose on or before the date that is six
(6) months before the end of the Performance Period; provided, however, an
Employee who first becomes an Eligible Employee during a Performance Period
shall not be permitted to enter into a Deferral Agreement for the deferral of a
Restricted Stock Performance Award for such Performance Period.

An Eligible Employee’s Deferral Agreement shall be effective for one Performance
Period. Therefore, an Eligible Employee must complete and sign a Deferral
Agreement and return the agreement to the representative of the Company
designated by the Committee on or before the date that is six (6) months before
the end of the Performance Period for which a deferral of a Restricted Stock
Performance Award is intended to be made.

(b) Deferral Accounts. In the event an Eligible Employee defers the payment of a
Restricted Stock Performance Award, the number of shares comprising such award
shall be converted into an equivalent number of common stock units, and such
units shall be credited to a Deferral Account established and maintained in the
Eligible Employee’s name on the books and records of the Company.

(c) Dividend Equivalent Payments; Adjustments to Common Stock Units. The Company
shall pay to each Eligible Employee in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to shares of the Company’s common stock a dividend
equivalent payment equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend.

In the event a dividend with respect to shares of the Company’s common stock
shall be declared and paid in additional shares or in the event the outstanding
shares of the Company’s

 

8



--------------------------------------------------------------------------------

common stock shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation
or changed into or exchanged for cash or property or the right to receive cash
or property, then the Committee shall in its discretion equitably adjust the
common stock units credited to the Deferral Accounts under the Plan to prevent
substantial dilution or enlargement of the rights of Eligible Employees under
the Plan.

(d) Vesting. An Eligible Employee shall become vested in the common stock units
credited to the Eligible Employee’s Deferral Account in accordance with the
vesting provisions of Section 4.2 that would have applied to the Restricted
Stock Performance Award shares from which such units were derived. In the event
an Eligible Employee terminates employment prior to attaining age fifty-five
(55) for any reason other than death or disability, the common stock units
credited to the Eligible Employee’s Deferral Account that are not vested shall
be forfeited.

(e) Payment of Deferral Accounts. Subject to Section 6.6, the vested portion of
an Eligible Employee’s Deferral Account shall be paid to the Eligible Employee
no earlier than fifteen (15) days and no later than ninety (90) days after the
Eligible Employee’s Separation from Service. The form of payment shall be one
share of the Company’s common stock for each common stock unit and cash for any
fractional unit credited to the vested portion of the Deferral Account.

In accordance with procedures established by the Committee, but in no event
later than the date an Eligible Employee enters into his or her first Deferral
Agreement with the Company under the Plan, the Eligible Employee may elect a
single sum payment of the Eligible Employee’s Deferral Account or payment in
installments over a term certain of not more than five (5) years. In the event
an Eligible Employee fails to make a valid method of payment election,
distribution of the Eligible Employee’s Deferral Account shall be made in a
single sum payment of shares of Company common stock and cash for any fractional
unit credited to the Deferral Account.

(f) Payment Following Death. An Eligible Employee may designate and change at
any time the Beneficiary who is to receive distribution of the vested portion of
the Participant’s Deferral Account in the event of the Eligible Employee’s
death. Any such designation or change shall not be effective until received by
the representative of the Company designated by the Committee. If an Eligible
Employee has not properly designated a Beneficiary, if for any reason such
designation shall not be legally effective, or if the designated Beneficiary
shall predecease the Eligible Employee, then the Eligible Employee’s estate
shall be treated as the Beneficiary.

In the event of an Eligible Employee’s death prior to distribution of all common
stock units credited to the Eligible Employee’s Deferral Account, the Eligible
Employee’s Beneficiary shall receive a distribution of the vested portion of
such units (in the form of shares of Company common stock and cash for any
fractional unit credited to the Deferral Account) as soon as practicable but in
no event later than ninety (90) days following the Participant’s death in a
single sum payment.

 

9



--------------------------------------------------------------------------------

ARTICLE V

CHANGE IN CONTROL

 

5.1 Termination of Plan and Performance Periods.

The Plan, and all Performance Periods then in progress, shall terminate upon a
Change in Control. Performance Awards for such terminated Performance Periods
shall be determined and paid following the Change in Control in accordance with
this Article V notwithstanding any contrary provision of the Plan.

 

5.2 Determination of Performance Awards.

The Performance Award for each Performance Period that ended on a Change in
Control in accordance with Section 5.1 shall be equal to the greater of:

(a) the Performance Award calculated in the manner described in Sections 4.1(a)
and (b) based on the Company’s Return on Average Invested Capital relative to
the Steel Peer Group and the General Industry Peer Group as of the end of the
calendar quarter immediately preceding the Change in Control; or

(b) the Eligible Employee’s Target Performance Award for such Performance
Period.

Provided that, an Eligible Employee’s Target Performance Award for a Performance
Period used for purposes of determining the amount in clauses (a) and (b) above
shall not be adjusted as provided in the second paragraph of the definition of
Target Performance Award (i.e., the adjustment for Eligible Employees who first
participate in the Plan after the beginning of a Performance Period) but shall
be adjusted by multiplying the Target Performance Award for the Performance
Period by a fraction, the numerator of which is the number of days during the
Performance Period that ended on the Change in Control during which the Eligible
Employee was employed by the Company and participating in the Plan, and the
denominator of which is the number of days that would have been in such
Performance Period if it had not ended due to the Change in Control.

 

5.3 Payment of Performance Awards.

The value of an Eligible Employee’s Performance Awards determined under
Section 5.2 shall be paid by the Company to the Eligible Employee in a single
cash payment, less applicable withholding taxes, within sixty (60) days
following the Change in Control. Such value shall be equal to the aggregate
number of shares comprising the Eligible Employee’s Performance Awards
multiplied by the closing price at which shares of the Company’s stock are sold
regular way on the New York Stock Exchange on the last trading day prior to the
Change in Control. An Eligible Employee shall not be permitted to defer payment
of the amount due to the Eligible Employee under this Section 5.3.

 

10



--------------------------------------------------------------------------------

5.4 Vesting.

Upon a Change in Control, an Eligible Employee shall become fully vested and
have a nonforfeitable interest in, and shall be entitled to receive payment for,
all of the Eligible Employee’s Performance Awards, including the portion of such
Performance Awards that are Restricted Stock Performance Awards, for all
Performance Periods that ended prior to the Change in Control and, if
applicable, the common stock units credited to the Eligible Employee’s Deferral
Account.

 

5.5 Payment of Deferral Accounts.

Any payment election made by an Eligible Employee under Section 4.3(e) shall be
null and void and have no further force or effect from and after a Change in
Control Acceleration Event, and subject to Section 6.6, the value of the
Eligible Employee’s Deferral Account shall be paid to the Eligible Employee in a
single cash payment, less applicable withholding taxes, within sixty (60) days
following the Change in Control Acceleration Event (the “CIC Payment Date”).
Such value shall be equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the date of the Change in Control
Acceleration Event multiplied by the closing price at which shares of the
Company’s stock are sold regular way on the New York Stock Exchange on the last
trading day prior to the date of the Change in Control Acceleration Event.

In the event that payment to an Eligible Employee is delayed beyond the CIC
Payment Date due to the requirements of Section 6.6, the amount due to such
Eligible Employee as of the CIC Payment Date shall be increased with interest at
the prime rate, as published in The Wall Street Journal, plus 1% per annum, from
the CIC Payment Date to the date the Eligible Employee receives payment of the
amount due.

ARTICLE VI

MISCELLANEOUS

 

6.1 Amendment or Termination.

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. Unless the Committee otherwise
expressly provides at the time the action is taken, no Performance Awards shall
be paid to any Eligible Employee on or after the date of any termination of the
Plan.

 

6.2 Assignability.

Eligible Employees shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Eligible Employee’s, or any other person’s,
bankruptcy or insolvency.

 

11



--------------------------------------------------------------------------------

6.3 Source of Benefits.

The Company shall make any cash payments due under the terms of this Plan
directly from its assets or from any trust that the Company may choose to
establish and maintain from time to time. Shares of the Company’s common stock
that may be issued under the Plan may be either authorized and unissued shares
or shares which have been reacquired by the Company. Nothing contained in this
Plan shall give or be deemed to give any Eligible Employee or any other person
any interest in any property of any such trust or in any property of the
Company, nor shall any Eligible Employee or any other person have any right
under this Plan not expressly provided by the terms hereof, as such terms may be
interpreted and applied by the Committee in its discretion.

 

6.4 No Promise of Continued Employment.

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company.

 

6.5 Applicable Law.

The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

6.6 Code Section 409A.

Notwithstanding anything in the Plan to the contrary, if any amount or benefit
that the Company determines would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Plan by reason of a Participant’s Separation from
Service, then to the extent necessary to comply with Code Section 409A:

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
seventh month following the Participant’s Separation from Service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6) month period immediately following the Participant’s Separation from Service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the seventh month following the Participant’s Separation
from Service and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, hereby certifies that the foregoing Nucor Corporation Senior Officers
Long-Term Incentive Plan has been authorized and approved by the Board.

 

NUCOR CORPORATION

/s/ Terry S. Lisenby

Terry S. Lisenby Executive Vice President and Chief Financial Officer

 

13